Citation Nr: 0820643	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for depression.

2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from February 17, 2005?


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from July 1964 to August 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

In the September 2005 rating decision service connection was 
granted for PTSD.  A 30 percent disability rating was 
assigned, effective from February 15, 2005.  The RO later 
corrected the date to be February 17, 2005, the date the 
veteran's claim was received.  As the veteran perfected an 
appeal to the initial rating assigned following the grant of 
service connection the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  In an August 2006 rating 
decision increased the disability evaluation assigned to the 
veteran's PTSD to 50 percent, also effective from February 
17, 2005.

For the reasons outlined below this case is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDING OF FACT

Depression, as a distinct clinical entity, was not manifested 
in-service, a psychosis was not manifested to a compensable 
degree within a year of the veteran's separation from active 
duty; and it is not shown that the veteran currently has an 
independent psychiatric disorder due to depression.



CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2005 and April 
2008 correspondence and as part of an August 2006 statement 
of the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence, to include 
having an opportunity to provide testimony before a Veterans 
Law Judge.  To this, while such a hearing was scheduled to 
have been held in May 2008 at the RO, the veteran failed to 
appear.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence. In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.    

Factual Background

Service medical records, including reports of a July 1964 
enlistment examination and a July 1968 separation 
examination, are silent for either complaints of, or a 
diagnosis rendered for, a psychiatric disorder.  

Reports of VA examinations conducted in April 1971, July 
1973, November 1976, and October 1979 do not reveal a 
diagnosis of a psychiatric disorder.  

A January 2005 VA progress note shows that the veteran 
complained of nightmares, and being obsessed with the current 
war.  A history of depression was also cited.  Examination 
showed that the veteran's mood was described as being pretty 
good.  He denied anxiety and depression.  Insight and 
judgment were both described as good.  He was alert and 
oriented times three, with some short-term memory problems.  
The veteran endorsed hallucinations.  He described having a 
short term memory loss since a 2003 car accident.  Chronic, 
severe PTSD was diagnosed.  A Global Assessment of 
Functioning (GAF) rating of 40 was included.  

The veteran was afforded a two-day VA psychiatric evaluation 
for PTSD in April 2005.  The diagnoses included PTSD, and 
depression, not otherwise specified, in remission on 
medication.  A Global Assessment of Functioning score of 40 
was supplied.  The veteran complained of problems with memory 
and concentration, decreased libido, and social withdrawal.  
He also complained of problems associated with recurrent 
thoughts/dreams, some avoidant behavior, hypervigilence, 
flashbacks, and exaggerated startle response.  He denied 
panic attacks, delusions, hallucinations, and both suicidal 
and homicidal thoughts.  The veteran dated his memory loss to 
a 2003 car accident.

Examination revealed the veteran to be oriented times four, 
with no objective cognitive/memory impairment.  His mood was 
anxious and depressed, and his affect was constricted but 
appropriate to thought content.  The veteran was tearful when 
describing flashbacks.  No formal thought disorder was 
observed.  

A June 2005 VA progress note again includes a global 
assessment of functioning score finding of 40.  The veteran 
mentioned that he had enjoyed his two-day VA evaluation in 
the post traumatic stress disorder program.  Mood was 
described as stable, and less depressed.  His affect was 
constricted and circumspect.  No signs of suicidal or 
homicidal ideation were apparent.  

The report of a July 2005 VA fee-basis examination indicated 
that the veteran was unable to work due to low energy level 
and short-term memory loss, though the memory loss was noted 
to be variable on a day to day basis.  The veteran mentioned 
that he enjoyed following sports and playing golf.  He added 
that he saw his children frequently.  Examination showed 
complaints of recurrent nightmares, with the veteran being 
described as being oriented to time, place, and person.  He 
was neither psychotic nor delusional.  He did not 
hallucinate.  He did complain of trouble sleeping.  
Complaints of short-term memory loss were not borne out on 
examination.  PTSD was diagnosed, and a GAF score of 61 was 
provided.  The examiner commented that the veteran had 
probably reached his maximum level of functioning.  

A September 2005 rating decision denied service connection 
for depression.  At that same time, service connection for 
post traumatic stress disorder was granted, and a 30 percent 
evaluation was assigned.  The effective date is February 17, 
2005, the date of the veteran's claim.  

A September 2005 VA psychiatric follow-up note reports a GAF 
score of 38.  The veteran cited better sleep habits since 
taking medication.  His post traumatic stress disorder 
symptoms included intrusive thoughts and nightmares.  
Examination showed good personal hygiene, goal directed 
speech, euthymic mood, constricted affect, and appropriate 
thought content.  His memory appeared intact.  The veteran 
had not suicidal or homicidal ideations, nor hallucinations 
or delusions.  The diagnoses were post traumatic stress 
disorder, and status post head and spine trauma in an August 
2003 motor vehicle accident.  

A March 2006 VA outpatient record includes a diagnosis of 
post traumatic stress disorder.  The veteran complained of no 
problems associated with PTSD symptoms.  Examination findings 
were similar to those reported in the course of the September 
2005 VA outpatient visit.  

In April 2006, the veteran's spouse wrote a report detailing 
her life with the veteran since his return from active duty.

A July 2006 VA outpatient treatment record, like the March 
2006 VA record, included mental examination findings similar 
to those found at the September 2005 VA psychiatric follow-
up.  His PTSD symptoms were reported to be stable, with no 
adverse medication side effects.  

An August 2006 rating decision increased the disability 
evaluation assigned to the PTSD to 50 percent, effective from 
February 17, 2005.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such active duty service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination whether these requirements are met is based 
on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Analysis

Service Connection

Following review of the complete evidentiary record, the 
Board finds that service connection for depression is not 
warranted.  In this respect, the service medical records are 
devoid of any pertinent findings.  The post service evidence, 
while including a diagnosis of depression in April 2005, 
noted that the disorder was "in remission."  More 
importantly, there is no competent evidence that a separate 
and distinct psychiatric disorder diagnosed as depression is 
related to service.  The Board concedes that symptoms of 
depression are related to the already service connected post 
traumatic stress disorder.  Yet, the preponderance of the 
evidence fails to show that depression is a distinct clinical 
entity separate and apart from post traumatic stress 
disorder. 

Although the veteran has asserted that service connection for 
depression should be granted due to its relationship with his 
period of military service, as a layperson he is not 
competent to establish this by his own assertions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for depression is denied.


REMAND

The record reveals that the appellant has been awarded Social 
Security disability benefits.  Unfortunately, the medical 
records used to grant those benefits, as well as the 
rationale for that grant are not of record.  Accordingly, 
further development is in order.

The record also shows that the veteran was last provided a VA 
examination for his service connected post traumatic stress 
disorder in July 2005.  That evidence is too stale to 
properly evaluate the nature and extent of the disability.  
Hence, a remand is in order. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain copies of the 
decision and medical records considered 
by Social Security Administration in its 
adjudication granting the veteran's claim 
for disability benefits.  Further, the RO 
should take the necessary steps to obtain 
any pertinent VA and/or private treatment 
records pertaining to care for post 
traumatic stress disorder since July 
2006.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  Thereafter the RO should arrange for 
a VA psychiatric examination to determine 
the extent and severity of the 
appellant's post traumatic stress 
disorder.  All indicated studies should 
be performed.  In accordance with the 
latest AMIE worksheets, the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any disability due to post 
traumatic stress disorder.  If there are 
multiple psychiatric disorders present 
the examiner must attempt to 
differentiate which symptoms are due to 
post traumatic stress disorder and which 
are not.  The examiner should 
specifically attempt to differentiate any 
pathology due to post traumatic stress 
disorder from pathology caused by 
residuals of a 2003 car accident.  If the 
symptoms cannot be differentiated that 
fact must be noted.  The rationale for 
all opinions expressed should be 
provided.  The claims file must be made 
available to and reviewed by the 
examiner.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
all examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the appellant does not report for 
any ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Thereafter, the RO should prepare a new 
rating decision and readjudicate the 
question what rating is warranted for 
post traumatic stress disorder since 
February 17, 2005.

5.  If the benefit sought on appeal is 
not granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and any 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


